Caccese v Liebherr Container Cranes, Ltd. (2017 NY Slip Op 02621)





Caccese v Liebherr Container Cranes, Ltd.


2017 NY Slip Op 02621


Decided on April 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2014-02642
 (Index No. 100165/10)

[*1]Vincent Caccese, respondent, 
vLiebherr Container Cranes, Ltd., et al., appellants, et al., defendants (and a third-party action).


Abrams, Gorelick, Friedman & Jacobson, LLP, New York, NY (James E. Kimmel, John M. Dugan, pro hac vice, and Jeffrey W. Gunn, pro hac vice, of counsel), for appellant Liebherr Container Cranes, Ltd.
Ginarte, O'Dwyer, Gonzalez, Gallardo & Winograd, LLP, New York, NY (Richard M. Winograd of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant Liebherr Container Cranes, Ltd., appeals, as limited by its brief, from so much of an order of the Supreme Court, Richmond County (Maltese, J.), dated January 16, 2014, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it, and the defendant Liebherr Cranes, Inc., appeals from the same order.
ORDERED that the appeal by the defendant Liebherr Cranes, Inc., is dismissed, without costs or disbursements, as that party is not aggrieved by the order appealed from (see CPLR 5511) and, in any event, that appeal has been abandoned (see 22 NYCRR 670.8[e]); and it is further,
ORDERED that the appeal by the defendant Liebherr Container Cranes, Ltd., is dismissed as academic, without costs or disbursements.
The appeal by the defendant Liebherr Container Cranes, Ltd., must be dismissed as academic in light of our determination in Caccese v Liebherr Container Cranes, Ltd. (__ AD3d __ [Appellate Division Docket No. 2015-07037; decided herewith]).
LEVENTHAL, J.P., SGROI, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court